—In an action to recover commissions allegedly due under an exclusive franchise agreement, the defendant appeals from a judgment of the Supreme Court, Suffolk County, entered March 31, 1964 after trial, upon the verdict of a jury in plaintiff’s favor. Judgment affirmed, with costs. In our opinion, the agreement was not void for lack of mutuality (cf. Steinhilber v. Challenger Steel Prods. Corp., 9 A D 2d 695). It is also our opinion that the issue as to the meaning of the contract was properly submitted to the jury (cf. Anchin, Block & Anchin v. Pennsylvania Coal & Coke Corp., 284 App. Div. 940, affd. 308 N. Y. 985) and that the verdict in plaintiff’s favor was supported by sufficient evidence. The court’s charge, in our opinion, was not inadequate, (cf. Smith v. Gray, 19 App. Div. 262, 263, affd. 162 N. Y. 643); in any event there were no exceptions thereto and reversal is not required in the interests of justice. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.